UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SUPER 10-K /A (Amendment No. 1) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal years ended: December 31, 2012, 2013, & 2014 Commission File Number: 333-62588 FIRST NATIONAL ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 66-0349372 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 44 Greystone Crescent, Georgetown, Ontario Canada L7G 1G9 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (416) 918-6987 Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes þ No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes þ No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ As of November 10, 2015, the aggregate market value of the voting and non-voting common equity of the registrant held by non-affiliates of the registrant was $79,892,182 based on the latest transaction price as reported on the OTC Bulletin Board on such date.This calculation does not reflect a determination that certain persons are affiliates of the registrant for any other purposes. The number of shares of the registrant's common stock outstanding on December 31, 2014, was 99,865,228. DOCUMENTS INCORPORATED BY REFERENCE [NONE] Explanatory Note The purpose of the Amendment No. 1 on Form 10–K/A to First National Energy Corp. Annual Report of Form 10–K for the year ended December 31, 2014, filed with the Securities and Exchange Commission on November 13, 2015 (the “Form 10–K”), is solely to furnish Exhibit 101 to the Form 10–K in accordance with Rule 405 of Regulation S–T. No other changes have been made to the Form 10–K. This Amendment No. 1 speaks as of the original filing date of the Form 10–K, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10–K. ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES. Exhibit No. Document Location Sect. 302 Certification Included Sect. 302 Certification Included Sect. 906 Certification Included Sect. 906 Certification Included 101.INS* XBRL Instance Document 101.SCH* XBRL Schema Document 101.CAL* XBRL Calculation Document 101.DEF* XBRL Definition Document 101.LAB* XBRL Label Linkbase Document 101.PRE* XBRL Presentation Linkbase Document Signatures Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act, the registrant has duly caused this annual report on Form 10-K /A to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: FIRST NATIONAL ENERGY CORPORATION Date:November 24 , 2015 By: /s/Gregory Sheller /s/ Gregory Sheller Gregory Sheller Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: November 24 , 2015 By: /s/ Gregory Sheller Gregory Sheller Chief Executive Officer Date: November 24 , 2015 By: /s/ Peter Wanner Peter Wanner Chief Financial Officer
